UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:September 30, 2012 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: (Ticker Symbol: SGAGX) ANNUAL REPORT September 30, 2012 www.sgafunds.com Table of Contents Letter to Shareholders 1 Fund Performance and Summary 4 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Report of Independent Registered Public Accounting Firm 18 Supplemental Information 19 Expense Example 23 This report and the financial statements contained herein are provided for the general information of the shareholders of the SGA Global Growth Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. SGA Global Growth Fund Performance Review For the year ended September 30, 2012, the SGA Global Growth Fund returned 27.00%, outpacing both the 23.02% return of the MSCI World Growth Index and the 21.59% return of the MSCI World Index. Market Overview Global equity markets generated very strong returns during the reporting period, gaining more than 20%. Nearly all the advance occurred during the first six months of the period, when evidence of improving economic conditions in the U.S. and signs of greater stability in Europe fueled a sharp rally in global equity markets. Stocks reversed course in the second quarter of 2012 as uneven U.S. economic data, renewed European debt troubles, slower growth in China and other emerging economies, and the looming “fiscal cliff” in the U.S. (the year-end expiration of certain tax cuts and the mandated implementation of federal government spending reductions) weighed on investor confidence. However, global stocks bounced back late in the period as central banks around the world took steps to stimulate economic activity. U.S. stocks posted the strongest returns for the 12 months, followed by markets in the Asia/Pacific region (excluding Japan). Europe lagged the global equity indexes but still generated double-digit gains, while Japan was one of the few stock markets worldwide to decline for the reporting period. The Importance of Revenue Growth In managing the portfolio, we seek out companies around the world that can produce strong growth along with the low variability of earnings and revenue growth that come from highly stable and predictable business models. Over time, we believe the market will reward these companies as they deliver consistently robust revenue, profit, and cash flow growth. The ability to increase revenues consistently is vital for companies to produce sustainable earnings growth. One of the striking elements of the sharp profit recovery in developed economies over the past three years is the corresponding lack of sales growth. For example, corporate profit margins in the U.S. are now above the prior peak reached in 2007 despite the fact that corporate revenues have increased only slightly from the low point of the recent recession—a testament to corporate America’s management prowess and worker productivity. From current peak margins, further profit growth will require higher revenues, but that will be a tall order in an environment of sluggish and uneven economic activity. In fact, corporate profit growth is decelerating sharply across the globe; by comparison, portfolio companies reported double-digit profit growth over the reporting period. 1 Leaders The Fund’s holdings in the information technology sector contributed the most to its strong performance during the reporting period. The top contributor in the portfolio was consumer electronics maker Apple, which gained more than 75% for the 12-month period. Apple continued to deliver tremendous cash flow as the company rolled out a well-received new iteration of the iPhone and enjoyed continued strong demand for the iPad. Online auctioneer EBay, another leading contributor, enjoyed higher e-commerce activity as a revised pricing methodology and new search algorithm improved the value proposition for both sellers and buyers. PayPal, EBay’s online payment arm, also continued to produce very strong growth, providing an additional boost to the stock. Other notable contributors included Danish drug maker NovoNordisk and global brewing giant Anheuser-Busch Inbev. Novo Nordisk, the world’s largest producer of insulin, benefited from low production costs and improving delivery of its product, while A-B Inbev made a beneficial acquisition during the period that was viewed favorably by the market. Laggards Just four stocks in the portfolio posted negative returns during the 12-month period, led by mining equipment producer Joy Global, which was added to the portfolio in early 2012. Joy Global is the global leader in coal mining equipment, but its stock declined during the period amid slowing economic growth (particularly in emerging markets), declining commodity prices, and the recent conversion of some electricity-generation capacity from coal to natural gas in the U.S. Other notable decliners in the portfolio included Arcos Dorados, the largest McDonald’s franchisee in the world with exclusive rights to Latin America and the Caribbean; Transocean, a Swiss provider of oil drilling services; and MercadoLibre, which operates the leading e-commerce marketplace in Latin America. Transocean and MercadoLibre were added to the portfolio during the first half of 2012. Portfolio Changes We are constantly seeking to boost the portfolio’s growth prospects when we can do so at attractive valuations. Toward that end, we added eight new stocks to the portfolio during the 12-month period and subtracted five others. Among the additions, four were U.S.-based companies—Joy Global, hotel operator Starwood Hotels & Resorts Worldwide, agricultural products maker Monsanto,and open-source software provider Red Hat. The other four included Transocean and MercadoLibre, as well as Swiss food products maker Nestle and Danish industrial enzyme producer Novozymes. The five stocks eliminated from the portfolio during the reporting period included three American companies—coffee retailer Starbucks, payroll processor Automatic Data Processing, and cleaning products manufacturer Ecolab—as well as German industrial gas company Linde and Mexican discount retailer Wal-Mart de Mexico. 2 Outlook The Fund has delivered strong results since its inception, and we believe that it remains well positioned going forward. Portfolio companies are delivering double-digit revenue, profit, and cash flow growth in an environment where the global equity markets are struggling to produce any growth at all. In addition, for each dollar of earnings, portfolio companies generate 82 cents in free cash flow available to shareholders. Furthermore, the portfolio’s valuation remains attractive—the enterprise yield (a measure of true free cash flow) of the portfolio currently stands at 3.9%, more than double the yield on the 10-year Treasury bond. We expect this combination of growth and valuation to remain a tailwind for the portfolio’s absolute and relative performance going forward. Mid and large cap stocks are subject to substantial risks such as market, business, size volatility, management experience, product diversification, financial resource, competitive strength, liquidity, and potential to fall out of favor that may cause their prices to fluctuate over time, sometimes rapidly and unpredictably. Foreign investments present additional risk due to currency fluctuations, economic and political factors, government regulations, differences in accounting standards and other factors. Investments in emerging markets involve even greater risks. If this report is used for promotional purposes, distribution of the report must be preceded or accompanied by a current prospectus. 3 SGA Global Growth Fund FUND PERFORMANCE AND SUMMARY at September 30, 2012 This graph compares a hypothetical $10,000 investment in the Fund, made at its inception with a similar investment in the MSCI World Growth Index and MSCI World Index.Results include the reinvestment of all dividends and capital gains. The MSCI World Growth Index is a free-float weighted index. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. These indices do not reflect expenses, fees or sales charge, which would lower performance. Total Returns as of September 30, 2012 6 Months 1 Year Since Inception* SGA Global Growth Fund 0.75% 27.00% 11.21% MSCI World Growth Index 1.05% 23.02% 4.55% MSCI World Index 1.30% 21.59% 3.81% * Inception date 12/31/10. The performance data quoted here represents past performance and past performance is no guarantee of future results.Investment return and principal will fluctuate, so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance quoted. Gross and net expense ratio for the Fund are 28.14% and 1.75%, respectively,which are the amounts stated in the current prospectus as of the date of this report.The contractual fee waivers are in effect until January 31, 2022. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 60 days of purchase will be charged 2.00% redemption fee. 4 SGA Global Growth Fund SCHEDULE OF INVESTMENTS As of September 30, 2012 Number of Shares Value COMMON STOCKS – 97.6% CONSUMER DISCRETIONARY – 12.7% Amazon.com, Inc.* $ Arcos Dorados Holdings, Inc. - Class A Starwood Hotels & Resorts Worldwide, Inc. Yum! Brands, Inc. CONSUMER STAPLES – 20.1% Anheuser-Busch InBev N.V. - ADR Cia de Bebidas das Americas - ADR Coca-Cola Amatil Ltd. - ADR Colgate-Palmolive Co. Danone - ADR Nestle S.A. - ADR ENERGY – 9.8% National Oilwell Varco, Inc. Schlumberger Ltd. Transocean Ltd. FINANCIALS – 3.0% State Street Corp. HEALTH CARE – 14.9% Cerner Corp.* Fresenius Medical Care A.G. & Co. KGaA - ADR Novo Nordisk A/S - ADR Shandong Weigao Group Medical Polymer Co., Ltd. - Class H INDUSTRIALS – 2.0% Joy Global, Inc. INFORMATION TECHNOLOGY – 29.5% Apple, Inc. ARM Holdings PLC - ADR Baidu, Inc. - ADR* eBay, Inc.* MercadoLibre, Inc. Red Hat, Inc.* SAP A.G. - ADR Visa, Inc. - Class A 5 SGA Global Growth Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2012 Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) VistaPrint N.V.* $ MATERIALS – 5.6% Monsanto Co. Novozymes A/S - ADR TOTAL COMMON STOCKS (Cost $1,829,273) SHORT-TERM INVESTMENTS – 2.8% Federated Treasury Obligations Fund, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $58,648) TOTAL INVESTMENTS – 100.4% (Cost $1,887,921) Liabilities in Excess of Other Assets – (0.4)% ) TOTAL NET ASSETS –100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company * Non-income producing security. 1 The rate quoted is the annualized seven-day yield of the Fund at the period end. See accompanying Notes to Financial Statements. 6 SGA Global Growth Fund SUMMARY OF INVESTMENTS As of September 30, 2012 Security Type/Country Percent of Total Net Assets Common Stocks United States 46.8% Germany 8.3% Switzerland 6.7% China 6.6% Argentina 5.5% Denmark 4.6% Belgium 4.2% United Kingdom 3.3% Australia 3.2% Netherlands 2.9% France 2.8% Brazil 2.7% Total Common Stocks 97.6% Short-Term Investments 2.8% Total Investments 100.4% Liabilities in Excess of Other Assets (0.4)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 7 SGA Global Growth Fund STATEMENT OF ASSETS AND LIABILITIES As of September 30, 2012 Assets: Investments, at value (cost $1,887,921) $ Receivables: Investment securities sold Dividends and interest Due from advisor Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Distribution fees (Note 6) Audit fees Fund accounting fees Transfer agent fees and expenses Administration fees Legal fees Custody fees Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments and foreign currency transactions Net unrealized appreciation on investments Net Assets $ Number of shares issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 8 SGA Global Growth Fund STATEMENT OF OPERATIONS For the Year Ended September 30, 2012 Investment Income: Dividends (net of foreign tax withholding of $2,074) $ Interest 3 Total investment income Expenses: Administration fees Fund accounting fees Transfer agent fees and expenses Registration fees Advisory fees Audit fees Custody fees Offering cost Legal fees Miscellaneous Chief Compliance Officer fees Distribution fees (Note 6) Trustees' fees and expenses Insurance fees Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) on Investments and Foreign Currency: Net realized gain (loss) on: Investments Foreign currency transactions (4 ) Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments and foreign currency Net Increase in Net Assets from Operations $ * Commencement of operations See accompanying Notes to Financial Statements. 9 SGA Global Growth Fund STATEMENT OF CHANGES IN NET ASSETS For the Year Ended September 30, 2012 For the Period
